Citation Nr: 1014935	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-09 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss [assigning a noncompensable disability evaluation] and 
denied the appellant's claim of entitlement to service 
connection for hepatitis C.  The appellant submitted a Notice 
of Disagreement with the noncompensable disability rating and 
the denial of his hepatitis C claim in November 2006.  A 
Statement of the Case was issued in March 2007 and the 
appellant timely perfected his appeal in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Initially, the Board notes that during his March 2006 VA 
liver, gall bladder and pancreas examination, the appellant 
stated that he was first diagnosed with hepatitis C in 
approximately 2001 at S.H.H., at which time he also underwent 
a liver biopsy.  Review of the record does not indicate that 
any efforts have been made to obtain these missing treatment 
records.  The AMC should contact the appellant to obtain 
these missing records.  The appellant should be informed that 
the duty to assist is not always a one-way street.  If he 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
examination must be adequate.  In the present case, the 
appellant was afforded VA audiological and liver, gall 
bladder and pancreas examinations in March 2006.  Neither of 
the examinations are adequate for rating purposes.  The March 
2006 VA audiological examination stated that due to the 
multiple discrepancies, the appellant's current level of 
hearing loss could not be determined.  The March 2006 VA 
liver, gall bladder and pancreas examination diagnosed the 
appellant with hepatitis C, but did not provide a medical 
nexus statement.  Accordingly, the appellant should be 
afforded new VA examinations for each of his claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
appellant in order to obtain proper 
permission to obtain any available 
private treatment records from S.H.H., 
where he received treatment for 
hepatitis C.  Any responses received 
from this request should be 
memorialized in the appellant's claims 
file.

2.  Thereafter, the AMC should schedule 
the appellant for a new VA audiological 
examination to determine the current 
level of his bilateral hearing 
disability.

3.  The AMC should also schedule the 
appellant for a new VA liver, gall 
bladder and pancreas examination.  The VA 
examiner should thoroughly review the 
appellant's claims file in conjunction 
with a copy of this REMAND and note this 
has been accomplished in the examination 
report.  In determining the etiology of 
the appellant's currently diagnosed 
hepatitis C, the VA examiner should state 
whether it is at least as likely as not 
that the hepatitis C is the result of a 
disease or injury in service.  
Specifically, the VA examiner should 
address the appellant's in-service 
treatment for hepatitis B.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

